Citation Nr: 1750049	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  06-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a laceration to the left thigh.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams. Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, in pertinent part, denied the Veteran's petition to reopen the claims for service connection for a low back disability and residuals of a laceration to the left thigh, and denied entitlement to a TDIU. 

In March 2008, the Board, in pertinent part, denied the petitions to reopen the claims for service connection for a low back disability and residuals of a laceration to the left thigh, and remanded the TDIU claim for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In April 2009, the Court remanded the petitions to reopen the claims for service connection for a low back disability and residuals of a laceration to the left thigh to the Board.  The remand was for readjudication in compliance with directives specified in a March 2009 Joint Motion.  The basis for the Joint Motion was that the Veteran had not been provided adequate notice under the Veterans Claims Assistance Act of 2000 as specified in the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In April 2010, the Board remanded these issues for compliance with the Joint Motion.  The April 2010 Board remand included the TDIU issue.

In July 2012, the Board found that new and material evidence had been received to reopen the low back disability and left thigh laceration claims; and remanded those claims and the TDIU issue to the agency of original jurisdiction (AOJ), for further development.  The Board again also remanded the claims in May 2016 for additional development.  The Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was remedied by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Notably, in a March 2017 rating decision, the RO denied service connection for colon cancer, a kidney condition, and a stomach condition.  The Veteran filed an NOD in April 2017.  The RO has not issued an SOC but acknowledged the Veteran's NOD in an April 2017 letter.  The Board is deferring consideration of those issues while the RO develops and adjudicates the appeals.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's favor, the Veteran current low back disability is related to back pain in service.  

2.  The residuals of a laceration to the left thigh, which was noted on entry, were not aggravated in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for residuals of a laceration to the left thigh have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Legal Principles 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

A July 1972 service entrance examination showed that the Veteran had a six inch scar on the left thigh.  The presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not apply to the laceration of the left thigh.  The issue then becomes a question of aggravation.  

Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 a preexisting disability well be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).



Evidence

Low Back 

The Veteran asserts that his current back disability had its onset in service and has continued since.  

The evidence shows that Veteran has several low back disabilities.  On VA examination in December 1997, he was found to have mechanical low back pain and spondylolysis (meaning a fracture of the pars at L5), which had been stable for 25 years, but which could cause spondylolisthesis.  The veteran was also provided a lumbar spine MRI in September 2002 that found degenerative disc disease (DDD) and mild annular bulging.  In addition, a diagnosis of lumbar radiculitis was made in July 2003.  

Service treatment records show that the Veteran reported a history of back pain in August 1974.

The Veteran's post service treatment records show continual complaints of, and treatment for, low back pain.  See VA Treatment Records.  An October 1993 VA x-ray report shows the existence of lumbar spine degenerative changes.  March, August, and October 1994 records all show ongoing reports of constant back pain.  November 1995 VA clinical notes indicate degenerative joint disease with low back pain.  A January 1998 VA clinical note shows the Veteran's report of longstanding low back pain since active duty.  In September 2001, the Veteran reported back pain for the prior twenty-five years.  In a February 2003 VA clinical record, the Veteran reported the onset of back pain in July 1974 and continuing back pain ever since.  

The Veteran was afforded a VA spine examination in October 2013.  The Veteran was diagnosed with degenerative joint disease and depressive disorder of the lumbar spine.  The examiner stated that he could not provide a medical nexus opinion without resorting to mere speculation.  The examiner pointed to the lack of post-service treatment records as the reason for his inability to provide an opinion, but did not consider the Veteran's statements or the in-service documentation of back pain.  

The Veteran was afforded an additional VA spine examination in June 2016.  The examiner opined that although the Veteran did have back pain starting in service, he did not have DDD in service.  The examiner reasoned that X-rays from 2001 did not show DDD of the lumbar spine.  The examiner further reasoned that the Veteran's recent X-rays showed degenerative joint disease of the lumbar spine and thus the Veteran's DDD did not have its onset until nearly 35 years after service.  Notably, the examiner does not address the other low back disabilities of record or the Veteran's reports that his low back symptoms were continuous since service.  

In an August 2017 letter, a VA specialist indicated that he was unable to determine if the Veteran's present complaint of low back pain were related to his initial complaint of low back pain while on active duty in July 1974 due to the long gap between medical records.  The specialist also stated that he was unable to determine whether the Veteran's reported low back pain in July 1974 was the initial manifestation of his currently diagnosed DDD since degenerative findings on radiographic images did not always arise from a specific injury from the past and might only represent a normal, natural aging process. 

Left Thigh Laceration 

As previously noted, the July 1972 entrance examination showed a healed six inch scar on the left thigh.  

In July 1975 the Veteran was examined by the orthopedic clinic at Naval Regional Medical Center at Camp Lejeune for what was described as residuals of healed laceration of the posterior left thigh.  The Veteran reported that at age nineteen he had fallen through a plate glass window and sustained a severe laceration of the posterior left thigh.  He was treated and remained on bed rest for approximately five months.  He reported that for approximately one year thereafter he noted continuing pain, weakness, and numbness in the posterior left thigh from the level of the laceration to approximately mid-calf.  Thereafter, he was able to tolerate limited physical activity.  In recruit training, he began to complain of pain, weakness, and numbness in the area described.  The Veteran reported that he tolerated this pain throughout boot camp and his early training because of his intense desire to maintain an excellent record.  Over the prior several months, he reported the degree of pain and weakness, especially after forced activity, had become more intense.  The Veteran was unable to tolerate the activities of his military occupational specialty (MOS) and physical fitness testing.  

A physical examination showed a transverse laceration approximately 6 inches in length at the junction of the middle and distal thirds of the posterior thigh with a scar that was approximately three-fourths of an inch wide.  Extending approximately nine inches distal to the scar is an area of decreased sensation to pin prick.  Motor power of the hamstrings on the left is fair as compared to the normal strength on the right.  There was some adhesion of the hamstring muscles to the skin in the area of the scar.  Laboratory studies were normal.  The Medical Board noted a final diagnosis of old laceration of the left thigh with scarring involving skin, muscle and nerve.  The Medical Board found that the Veteran did not meet the minimum standards for enlistment or induction and that he was unfit for further military service by reason of physical disability and that the physical disability was neither incurred in or aggravated by his period of active service.  

The Veteran was afforded a VA examination in March 1976.  The examiner noted the history of laceration of the skin posteriorly to the left thigh.  The laceration had been sutured.  The examiner noted there had been no history of any peripheral neurovascular or musculo-skeletal involvment or consequences in relation to the laceration injury.  The Veteran reported that after extensive exercises he would have an ache at the site of the healed laceration posteriorly of the middle of the left thigh.  The examination revealed a normal gait.  The examination also revealed no peripheral neurovascular deficit of the lower extremities, no muscular wasting, not elicited muscular deficit, and no apparent deformities.  The examiner noted that the 6 inch surgical skin scar was well healed and asymptomatic.  The examination also revealed no evidence of any residuals of any neurovascular or musculo-skeletal involvement in the laceration.  

During a December 1997 VA Examination, the Veteran reported numbness around the scar but no pain.  Examination of the Veteran's posterior left thigh showed a 20 centimeter laceration with some numbness in the area.  There was no evidence of atrophy or fascial defect.  The Veteran had 5/5 motor strength of his hamstrings.  He had full range of motion in his knee.  The examiner concluded that the Veteran's 27 year laceration with numbness of the laceration itself but no damage to the underlying structure, neurovascular or muscle.  Thus, the examiner concluded that there was no disability as a result of the left thigh laceration.  

While the Veteran complained of left leg pain to his private doctor in September 2001 and February 2003, no diagnosis with respect to the leg or thigh was rendered.  VAMC treatment records contain no mention of residuals from the veteran's left thigh laceration.

In November 2013, the Veteran was afforded a VA scar examination.  The examiner reported mild findings based on a physical examination.  The Veteran was diagnosed with a scar on the posterior aspect of the left thigh.  The examiner determined that it was less likely than not that the scar was aggravated beyond natural progression by military service.  The examiner reported that the scar was essentially normal on examination with no pain or tenderness elicited on palpation.  

The examiner noted mild depression on the medial aspect, which signified deep tissue injury.  The Veteran reported tightening of the scar on occasions causing discomfort.  Notably, the examiner did not report consideration of any of the in-service documentation or the Veteran's statements in forming this medical opinion.  The examiner also did not note that the scar pre-existed active military service.

Thus, the Veteran was afforded an additional VA examination in June 2016.  The examiner opined that the preexisting left thigh laceration was not aggravated beyond the natural progression during his time in service.  The examiner reasoned that the laceration itself did not cause symptoms that were not expected from a large scar; therefore his symptoms were not aggravated by his time in the service.  

Analysis 

Low Back 

Although VA examiners reported that they were unable to reach a conclusion without mere speculation, the Board finds that the Veteran has consistently reported and his post-service medical records suggest that his low back symptoms have been continuous since service.  These reports are competent and credible.  The examiner's opinions weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Thus, resolving reasonable doubt in the Veteran's favor, continuity of symptoms since service is credibly shown by the medical and lay evidence of record.  Service connection for a low back disability is warranted. 

Left Thigh Laceration 

The preponderance of the evidence weighs against finding a worsening of the Veteran's left thigh laceration during service, and therefore the presumption of aggravation does not apply.

During the July 1975 examination, the Veteran reported that he continued to experience pain after his pre-service injury and that after one year he was able to tolerate limited physical activity.  The Veteran's reports of increased pain and discomfort during physical training in service are consistent with his report of left thigh laceration symptoms prior to service.

The post service medical records show only occasional complaints of left thigh laceration symptoms, which suggests that the Veteran's in-service symptoms were not indicative of an increase in underlying disability.   

The March 1976 VA examination showed no residuals of any neurovascular or musculo-skeletal involvement in the laceration.  The December 1997 examiner concluded that there was no disability as a result of the left thigh laceration, and the November 2013 VA examiner noted mild symptoms.

In addition, the VA June 2016 VA examiner essentially indicated that the Veteran's symptoms were normal were consistent with the nature of the scar.  The VA examiners' opinions, in the aggregate, are highly probative.  The VA examiners provided rationales for their opinions, which were based on an accurate history, were definitive; and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There are no medical opinions to the contrary of the negative VA examiner's opinions.  The Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  

Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As a lay person, he lacks the medical expertise needed to say that disabilities demonstrated decades after service were the result of remote injuries during service.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the examiner's opinion is given more probative weight.

In sum, the weight of the evidence is against the grant of service connection for a left thigh laceration and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is granted. 

Entitlement to service connection for residuals of a laceration to the left thigh is denied. 




REMAND

The Veteran seeks entitlement to a TDIU. Prior to this decision, the Veteran was service-connected for an anxiety disorder rated 30 percent disabling, cervical spine arthritis rated 20 percent disabling, duodenal ulcer rated 10 percent disabling, hemorrhoids rated 0 percent disabling, epidermophytosis interdigitalis pedis rated 0 percent disabling, and headaches rated 0 percent disabling.  The Veteran's total disability rating is 50 percent.  The Veteran does not meet the schedular requirements for TDIU.  However, as this decision grants service connection for a low back disability, an initial evaluation and effective date will be assigned.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the initial evaluation and effective date assigned.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, all outstanding VA treatment records should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of all of the Veteran's VA treatment records for the period since March 2017 and associate them with the claims file. 

 2. Thereafter, assign an initial rating for the now service- connected low back disability.

3. If there was any period prior when the Veteran was unemployed, but failed to meet the percentage requirements for TDIU, refer that issue to VA's Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b) (2017).

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


